DETAILED ACTION

This is in response to the application filed 25 September 2020, which claims priority to foreign application TW109101439 filed 16 January 2020.
Claims 1 - 6 are currently pending in the application. Claims 1 and 4 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 September 2020 is being considered by the examiner.
Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 (II).
Claim 1 recites the contingent limitation of 
the power management circuit determining whether a normal signal from the SSD controller is received within a predetermined time; and 
if not, the power management circuit resupplying power to the data storage device but stopping supplying power to the non-volatile memory.(Claim 1, li 5-9)
Claim 4 recites method includes the steps of 
the power management circuit determining whether a normal signal from the SSD controller is received within a predetermined time; and 
if not, the power management circuit pulling-down an enable port of the SSD controller to a low level through a restore port  

In this case these limitations merely require determining whether a normal signal from the SSD controller is received within a predetermined time, and do not required the limitation following “if not” as the claim as the condition that the normal signal is received within the time meets he limitations of the claim. 
As all the limitations added by dependent claims 2-3 and 5 - 6 fall under the contingent limitation as only occurring if a normal signal is not received, could be interpreted as not required under the broadest reasonable interpretation
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Regarding claim 1, The claim is incomplete for omitting essential step of: “normal signal not received within a predetermined time, “a reset signal is sent to the power management circuit” as describe in ¶0021.   
The claim, as recited, is unclear how the power management circuit can resupply power to the data storage device as required by the claims (Claim 1, li 7-8) if the power is not previously reset. In addition, the claim requires a “reset circuit” (Claim 1, li 3) which is never utilized by any of the other limitations of the claims.   
 	Claims 2 - 3 are rejected as dependent on claim 1 without fixing the deficiencies of the claims they depend on.
Regarding claim 4, the omitted of : after “pulling down… a restore port”,  a reset signal is sent to the power management circuit” as described in the instant specification, ¶ [0021], under a rational similar to claim 1 above.
Claims 5 - 6 are rejected as dependent on claim 4 without fixing the deficiencies of the claims they depend on.
Correction required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are /are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (U.S. PGPub 2020/0226026; Jul. 16, 2020; hereinafter “Wu”)1.
Examiner’s note: These rejections are for a claim interpretation that does include the contingent limitation claim interpretation as described above.   
Regarding claim 1, Wu teaches a data storage device restoring method [Figs 1,3] adapted to a data storage device, [Fig 1, item 200] the data storage device including an SSD controller, [item 220] a power management circuit [power management described including reset during initialization/boot up process. boot loader  ¶ 0003-0005, 0049]; a non-volatile memory, [item 210] and a reset circuit, [circuit to apply, turn off and reapply power  to the storage device components of the storage device ¶ 0049, 0052, 0057]] wherein the data storage device restoring method comprises: 
the power management circuit determining whether a normal signal from the SSD controller is received within a predetermined time [Fig 3, step S340; Step 340 tests to determine if there is not more predetermined strings in a particular block, which is a determination of a normal signal (step S330; ¶ [0046]) from the SSD controller. In the event that the signal is normal, the method follows the “No” path to steps S370-S380 (only one string detected is determined as a normal signal detected during the time it takes to check one page) (see ¶¶ [0048, 0050, 0052] teaches checking each page, the predetermined time is the time it takes to check each page. 
the contingent limitation not considered -  if not, the power management circuit   resupplying power to the data storage device but stopping power to the non-volatile memory)
Regarding claim 4, Wu teaches a data storage device restoring method [Figs 1,3] adapted to a data storage device, [Fig 1, item 200] the data storage device including an SSD controller, [item 220] a power management circuit a power management circuit [power management described including reset during initialization/boot up process. boot loader ¶ 0003-0005, 0049]; a non-volatile memory, [item 210] and a reset circuit, [circuit to apply, turn off and reapply power to the storage device components of the storage device ¶ 0049, 0052, 0057]] wherein the data storage device restoring method comprises: 
the power management circuit determining whether a normal signal from the SSD controller is received within a predetermined time; (. [Fig 3, step S340; Step 340 tests to determine if there not more than one predetermined strings in a particular block, which is a determination of a normal signal (step S330; ¶ [0046]) from the SSD controller. In the event that the signal is normal, the method follows the “No” path to steps S370-S380. (see ¶¶ [0048],[0050]). ¶ [0048] teaches checking each page, the predetermined time is the time it takes to check each page.
(the contingent limitation not considered -  if not, the power management circuit pulling-down an enable port of the SSD controller to a low level through a restore port; and the power management circuit resupplying power to the data storage device) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s note: These rejections are for a claims interpretation that include the contingent limitation for compact prosecution.
Claim(s) 1 - 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chheda et al. (U.S. PGPub 20030233562; Dec. 18, 2003; hereinafter “Chheda”).
Regarding claim 1, Wu teaches a data storage device restoring method [Figs 1,3] adapted to a data storage device, [Fig 1, item 200] the data storage device including an SSD controller, item 220] a power management circuit [power management described including reset during initialization/boot up process, boot loader  ¶ 0003-0005, 0049, 0052 and  0057]; a non-volatile memory, [item 210] and a reset circuit, [circuit to apply, turn off and reapply power  to the storage device components of the storage device ¶ 0052, 0057]] wherein the data storage device restoring method comprises: 
the power management circuit determining whether a normal signal from the SSD controller is received within a predetermined time; and [Fig 3, step S340; Step 340 tests to determine if there not more predetermined strings in a particular block, which is a determination of a normal signal (step S330; ¶ [0046]) from the SSD controller. ¶ [0048] teaches checking each page, the predetermined time is the time it takes to check each page.]
if not, [Yes path from S340] the power management circuit resupplying power to the data storage device but stopping the non-volatile memory. [steps S350 - S360; the micro-controller 221 does not allow execution of the firmware code (step S350) and enters the ROM code mode (step S360). (¶ [0049]); ROM code mode is mode that uses the ROM (223) and does not use the Flash memory 210. The power to the storage device must be on to be in ROM mode.]
While Wu teaches a mode that does not use the non-volatile memory, Wu does not teach that the power supply to the non-volatile memory is stopped (¶ 0058, if the execution of the firmware code has failed, the firmware code with bugs will not be executed after the data storage device is restarted).
However, in the related art of management of a memory [Abstract], Chheda teaches stopping the supplying power to the non-volatile memory when the non-volatile memory is not in use. [the protection circuit 32 disables the memory 14, thus preventing the unauthorized agent  from altering the firmware.  (¶ [0014]); Disabled memory is memory that is not supplied with power. Chheda teaches that when there is a problem with the firmware, the memory storing the firmware is disabled to prevent further issues.]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Chheda  to the method of Wu to achieve a method in which the power supply to a non-volatile memory is stopped for the benefit of preventing altering the firmware (¶ [0014]).
Regarding claim 2, the combination of Wu/Chheda teaches the method of claim 1, and Wu in the combination further teaches the SSD controller completing an execution of a read-only memory program within a first buffer time but the SSD controller failing to read a boot code within a second buffer time, so that the SSD controller staying in a ROM mode. [In step S360, the micro-controller 221 just stays in the ROM code mode and uses the boot loader code to locate the boot code, but does not execute the boot code. (¶ [0049])]
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chheda and further in view of Ellsworth et al. (U.S. PGPub 2008/0256525; Oct. 16, 2008; hereinafter “Ellsworth”).
Regarding claim 3, the combination of Wu/Chheda teaches the method of claim 1. The combination does not specifically teach the SSD controller downloading a debug program from the host device in the ROM mode; the SSD controller executing the debug program to generate an error message; the SSD controller uploading the error message to the host device; and the SSD controller downloading an upgrade program from the host device and executing the upgrade program to complete restoring the data storage device. 
However, in the related art of restoring firmware [Abstract, ¶ [0005]], Ellsworth teaches the SSD controller downloading a debug program from the host device in the ROM mode; the SSD controller executing the debug program to generate an error message; the SSD controller uploading the error message to the host device; [Fig 4, step 400; optionally determining that a valid firmware image is needed and notifying a partner (¶ [0036])]  and the SSD controller downloading an upgrade program from the host device [step 402; In certain embodiments, the programmable hardware device 120, 130, 220, 230 receives the copy from the partner. (¶ [0036]])] and executing the upgrade program to complete restoring the data storage device. [step 404; the programmable hardware device 120,130, 220, 230 is restored using the received copy of the valid firmware image.(¶ [0036])]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Ellsworth with the method of the combination of Wu/Chheda to achieve a method in which a corrupted firmware is restored from an external host for the benefit of enabling automatic firmware correction (¶ [0024]).
Claim(s) 4 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Regarding claim 4, Wu teaches a data storage device restoring method [Figs 1,3] adapted to a data storage device, [Fig 1, item 200] the data storage device including an SSD controller, a power management circuit [power management described including reset during initialization/boot up process. boot loader ¶ 0003-0005, 0049]; a non-volatile memory, [item 210] and a reset circuit, [circuit to apply, turn off and reapply power to the storage device components of the storage device ¶ 0049, 0052, 0057]] wherein the data storage device restoring method comprises: 
the power management circuit determining whether a normal signal from the SSD controller is received within a predetermined time; [Fig 3, step S340; Step 340 tests to determine if there is one or more predetermined strings in a particular block, which is a determination of a normal signal (step S330; ¶ [0046]) from the SSD controller. ¶ [0048] teaches checking each page, the predetermined time is the time it takes to check each page.]
if not, the power management circuit disabling the data storage device using the SSD controller; and [steps S350-S360; the micro-controller 221 does not allow execution of the firmware code (step S350) and enters the ROM code mode (step S360) (¶ [0049]); in the ROM code mode, the SSD is disabled based on the power management circuit, which is part of the controller.]
the power management circuit resupplying power to the data storage device. [Step S360; The power to the storage device must be on to be in ROM mode, power on as part of the boot loader and initialization procress.]
While Wu teaches disabling the storage device, Wu does not specifically teach that this is performed by pulling down an enable port of the SSD controller to a low level through a restore port. However, ports and sending signals between components by pulling down ports is a well-known design choice that one of ordinary skill in the art employ to communicate between various modules of an electronic device. Therefore, it would have been obvious for one of ordinary skill in the art to set up communication between modules by pulling down a port with another port for the benefit of ease of communicating between the modules.
Regarding claim 5, Wu teaches the method of claim 1, and Wu further teaches the SSD controller completing an execution of a read-only memory program within a first buffer time but the SSD controller failing to read a boot code within a second buffer time, so that the SSD controller staying in a ROM mode. [In step S360, the micro-controller 221 just stays in the ROM code mode and uses the boot loader code to locate the boot code, but does not execute the boot code. (¶ [0049])]
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ellsworth.
Regarding claim 6, the Wu teaches the method of claim 1. Wu does not specifically teach the SSD controller downloading a debug program from the host device in the ROM mode; the SSD controller executing the debug program to generate an error message; the SSD controller uploading the error message to the host device; and the SSD controller downloading an upgrade program from the host device and executing the upgrade program to complete restoring the data storage device.
However, in the related art of restoring firmware [Abstract, ¶ [0005]], Ellsworth teaches the SSD controller downloading a debug program from the host device in the ROM mode; the SSD controller executing the debug program to generate an error message; the SSD controller uploading the error message to the host device; [Fig 4, step 400; optionally determining that a valid firmware image is needed and notifying a partner (¶ [0036])]  and the SSD controller downloading an upgrade program from the host device [step 402; In certain embodiments, the programmable hardware device 120, 130, 220, 230 receives the copy from the partner. (¶ [0036]])] and executing the upgrade program to complete restoring the data storage device. [step 404; the programmable hardware device 120,130, 220, 230 is restored using the received copy of the valid firmware image.(¶ [0036])]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Ellsworth with the method of Wu to achieve a method in which a corrupted firmware is restored from an external host for the benefit of enabling automatic firmware correction (¶ [0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Effectively filed Jan. 16, 2019.